Bexar County                         Re:   The authority of the County
San Antonio 5. Texas                       Auditor to deduct employees’
                                           group insurance premiums
                                           from salaries   upon the au-
                                           thorization  by employees.

Dear   Sir:

            You have requested the opinion of this office *as re-
gards the function of the County Auditor under the provision          of
Art. 5053a V.C.S. that ‘the employees’      contributions    to the pre-
miums for such insurance     issued to the employer       or to an asso-
ciation of public employees    as the policyholder     may be deduct-
ed by the employer   from the employees’      salaries   when author-
ized in writing by the respective    employees    so to do.’ I should
like to know whether the collection    or deduction aforesaid      is the
proper function of the County Auditor,     as regards     County Em-
ployees’ Group Inyurance.”

           You have also advised that the County’Auditor     of Bexar
County ,performs   his duties under the provisions of Article   1656a,
Revis,ed Civil Statutes of Texas, and the other pertinent provisions
concerning   “County Auditor” contained in Title 34, R.C.S. of Texas.

            Under Opinion V-488 this office held that a county could
enter into a contract insuring the county employees      or any class or
classes  thereof for the type of group insurance   covered by H. B.
665. 50th Legislature,  and that the contribution  of the employees   to
the premium,    which would be the entire premium,     could be deduct-
ed by the county from the employees’     salaries upon written author-
ization from the employees    to the county.

           Article 1656a. R.C.S. of Texas., provides   for various duties
of the County Auditor in counties having a population of one hundred
ninety thousand (190,000) or more according    to the last preceding
or any future Federal  census.   The County Auditor of Bexar County
                          Hon. Wm.     N. Hensley.   Page     2 (V-711)




                          is subject   to its provisions.      This statute   provides,   in part,   as
                          follows:

                                 ..
                                  . . . All of the fees, commissions,       funds, and
                                moneys herein referred        to shall be turned over
                                to the County Treasurer        by such officer as col-
                                lected, and such money shall be deposited in the.
                                county depository      in a special fund to the credit
                                of such officer and draw interest for the benefit
                                of the county, which funds, when so deposited in
                                such depository,     shall‘be secured by the bond of
                                such depository.     .Thereafter    the officer may draw
                                checks on the County Treasurer          to disburse    said,
                                funds in the payment of salaries        and expenses     au-
                                thorized by law or in payment to the county or to
                                the persons,    firms,    or corporations    to whom sz
                                funds may belong.        The Treasurer     and the depos-
                                itory shall make no payment unless such check
                                is countersigned     by the County Auditor..       . .”
                                (Emphasis     added)

                                     In view of the foregoing   provision,   neither the collec-
      ,. ~, s.      ..:
~:;::::..::;:::::



                          tion nor the deduction of the contributions     from the salaries     of
                          the county employees    constitutes any function of the County Au-
                          ditor of Bexar County.    The collection and deduction should be
                          performed   by the proper county officer who issues the checks on
                          the County Treasurer    for the payment of the salaries       of the em-
                          ployees included in the group insurance plan.       The employees       must
                          have authorized   the deductions of such contributions      in writing.
                          The County Auditor, of Course, would necessarily         have to counter-
                          sign the checks of the~cbunty officer under the emphasized          provi-
                          sions of Article  1656a, supra.

                                                            SUMMARY

                                     In counties having a population of 1901000 or
                                more according     to the last preceding   or any future
                                Federal   census, the collection and deduction of
                                employees’    contributions   to the premiums    for
                                membership     in county group insurance     plan under
                                the provisions   of Article   5053a. V.C.S., is not the
                                proper function of the County Auditor.       The collec-
                                tion and deduction of such employees’       contributions
                     ‘I
                      jL       4
                                                                                                      _._   53
                           ,

                               Hon. Wm.   N. Hensley.   Page   3 (V-711)




                                    should be made by the proper cowrty officer
                                    charged with the issuance of the county em-
                                    ployees’ checks under the provisions  of Art.
                                    1656a. R.C.S. of Texas.



                                                                   Yours    vary   truly

                                                         ATTORNEY          GENERAL         OF TEXAS




                                                                    C. K. Richards
                                                                       Assistant

                               CKR/JCP

                                                         APPROVED:




::::::L.,:~.-.:..,   .>.
                                                         ATTORNEYGENERAL